DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-19, 21
Withdrawn: 
14-19
Rejected:
1-13, 21
Amended: 
1, 3-6, 9, 12, 13
New: 
21
Independent:
1, 14, 17


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2003/0150587) alone or in view of Sawtell et al (US 2014/0000768).

Though Li et al. does not specify quenching after casting, Li et al. teaches cooling with a coolant spray (#26) after casting molten metal (see Fig. of Li et al.). The cooling step of Li et al. is held to meet the instant “quenching” step, as “quenching” is given it’s plain meaning of rapidly cooling (see Interview Summary mailed 09/15/20), and the cooling of Li occurs after casting (and before hot rolling). Therefore, because Li et al. teaches a process of forming a 6xxx or 7xxx aluminum alloy sheet by overlapping steps and parameters of continuous casting, cooling/quenching, hot rolling to a gauge ≤6.35 mm, it is held that Li et al. has created a prima facie case of obviousness of the presently claimed invention. 
Alternatively, secondary reference Sawtell teaching quenching with a quenching apparatus directly after continuous casting, wherein quenching occurs to any suitable desired temperature [0038]. It would have been obvious to one of ordinary skill in the art to have quenched as set forth by Sawtell after continuous casting taught by Li, because Sawtell teaches said quenching step is effective to cool the heat treatable aluminum alloy strip after casting and before hot or warm working [0038].
Concerning claims 2-5, Li et al. teaches reheating to 800-1100F (426-593C) in order to improve the texture and grain structure [0039].

Concerning claim 6, though Li does not mention the cooling rate of quenching, Li et al.  teaches water quenching after rolling at [0048], and water quenching would be likely to result in a cooling rate as recited in the instant claim. 
Concerning claim 11, performing a step of artificial aging is held to be a result effective variable, wherein the predictable result is precipitation hardening. 
Concerning claim 12, as stated above, Li et al. teaches an overlapping continuous casting exit temperature.
Concerning claim 13, Li et al. teaches rolling at temperatures 371-593C, which overlaps the claimed "warm" rolling temperature range. Regardless of the term used to describe the rolling (whether "hot" or "warm"), Li et al. teaches rolling at an overlapping temperature.

Claims 7-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Sawtell as applied to claim 1 above, and further in view of Weykamp (US 2018/0112298).
Li et al. and Sawtell are discussed above.
Weykamp teaches cutting and stacking (as an alternative to coiling) for aluminum processed into sheets (Fig. 2B). Weykamp teaches said cutting and stacking can take place previous to final aging, and before or previous to a first aging step of heating to 100 C; see 
Concerning new claim 21, because the combination of Li et al and Weykamp teach a process of casting, quenching, optionally reheating, hot rolling, cutting, stacking, and aging, substantially as presently claimed, then substantially the same properties are expected for the prior art’s aluminum alloy sheet (including temper), as for the instant invention.  Further, the instant claim merely recited that one provides a “desired” temper, i.e. is not limited to methods that result in any particular temper in the alloy.

Response to Amendment
In the response filed on 10/19/20 applicant amended claim 1, added new claim 21, and canceled claim 20. The examiner agrees that no new matter has been added. 
The examiner agrees applicant has overcome the instant 112(b) rejections with the instantly filed amendment (removing the relative terms “about” and “approximately”).
Applicant’s argument that the instant invention is allowable because Li et al does not teach or suggest quenching after casting has not been found persuasive. As stated supra, though Li et al does not specify quenching after casting, Li et al teaches cooling with a coolant spray (#26) after casting molten metal (see Fig. of Li et al.). The cooling step of Li et al is held to meet the instant “quenching” step, as “quenching” is given it’s plain meaning of rapidly cooling (see Interview Summary mailed 09/15/20), and the cooling of Li occurs after casting (and before 
Alternatively, secondary reference Sawtell suggests employing a quenching step with a quenching apparatus directly after continuous casting, in a context analogous to that of Li, as set forth in the new grounds of rejection supra.  Therefore, at a minimum, the combination of Li and Sawtell would have rendered a method as recited in the independent claim obvious to one of ordinary skill in the art, for reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/25/21